     Case 5:17-cv-00241-PRL Document 78 Filed 02/26/21 Page 1 of 1 PageID 358




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

CARLOS H. SOTO,

        Plaintiff,

v.                                                                 Case No: 5:17-cv-241-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                           ORDER

        This matter is before the Court on Plaintiff’s motion to require the Commissioner to

produce the administrative record within sixty days. (Doc. 77). This request is due to be

denied as moot given the Court’s February 19, 2021 Order directing the Commissioner to file

the certified administrative record on or before March 19, 2021. (Doc. 76). Plaintiff need not

file anything further at this time. Once the administrative record has been filed, the Court will

issue its scheduling order setting deadlines by which the parties must file memoranda in

support of their respective positions.

        DONE and ORDERED in Ocala, Florida on February 26, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
